Name: Commission Regulation (EEC) No 1175/81 of 30 April 1981 determining the destination zones for the application of the refunds on eggs and poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 5 . 81 Official Journal of the European Communities No L 120/77 COMMISSION REGULATION (EEC) No 1175/81 of 30 April 1981 determining the destination zones for the application of the refunds on eggs and poultrymeat market situation or the remoteness of non-member countries ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 The destination zones to be employed in the fixing of refunds on eggs and poultrymeat shall be those listed in the Annex hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organiza ­ tion of the market in eggs ( ! ), as last amended by the Act of Accession of Greece , and in particular Article 9 (3) thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organiza ­ tion of the market in poultrymeat (2), as last amended by the Act of Accession of Greece, and in particular Article 9 (3) thereof, Whereas Council Regulation (EEC) No 2774/75 of 29 October 1 975 (3 ) and Council Regulation (EEC) No 2779/75 of 29 October 1975 (4) laid down general rules for granting export refunds and criteria for fixing the amount of such refunds ; Whereas, for the purpose of applying Regulations (EEC) No 2774/75 and (EEC) No 2779/75, the clarifi ­ cation of certain details is required ; Whereas certain destination zones should be deter ­ mined having regard to the competitive situation, the Article 2 In each destination zone the non-member countries concerned shall be those listed in the Annex to Commission Regulation (EEC) No 3488/80 of 23 December 1980 on the annual updating of the country nomenclature of the external trade statistics of the Community and statistics of trade between Member States (5 ). Article 3 This Regulation shall enter into force on 1 May 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 April 1981 . For the Commission Poul DALSAGER Member of the Commission ( 1 ) OJ No L 282, 1 . 11 . 1975, p . 12. (2) OJ No L 282, 1 . 11 . 1975, p . 77. (3 ) OJ No L 282, 1 . 11 . 1975, p . 68 . (4) OJ No L 282, 1 . 11 . 1975, p . 90 . (5 ) OJ No L 365, 31 . 12 . 1980, p . 4 . No L 120/78 Official Journal of the European Communities 1 . 5 . 81 ANNEX DESTINATION ZONES Zone A : United States of America Zone B : Soviet Union  Mongolia Zone C : Albania German Democratic Republic ( ¢) Bulgaria . Romania Hungary Czechoslovakia Poland Afghanistan Zone D : Other destinations, including the destinations referred to in Article 5 of Regulation (EEC) No 2730/79 (2 ) and the territory of the commune of Livigno. (M Without prejudice to the Protocol on German internal trade and connected problems. (2 ) OJ No L 317, 12. 12. 1979, p . 1 .